Title: From Thomas Jefferson to John Jay, 22 May 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris May 22. 1786.

The duty has been imposed on me of making the following communication to Congress. It is necessary for me previously to observe, that tho’ the government of the United Netherlands have both an ordinary and extraordinary Ambassador here, yet the Patriotic party, now decisively possest of the powers of government, have sent hither a Rhingrave de Salm, as possessing their plenary confidence, to treat with this court on some matters not yet made known to the public. His character and credit accordingly are so well known here, that, passing by the regular Ambassadors, they are actually in negociation with him. He took occasion to speak with me to-day on the subject of Mr. Dumas. After saying much in his favor, he assured me that Congress could not so much oblige the patriotic party as by naming Mr. Dumas to their diplomatic appointment at the Hague; and further, that should they have any thing interesting to do there, there was no other man who could do it so effectually as Mr. Dumas. I wished to avoid flattering his expectations and therefore mentioned to him the resolution of Congress confining their diplomatic appointments to citizens of the United states. He seemed to admit they could not expect him to be made Minister plenipotentiary, but asked if it would not be possible to give him the character of resident. I told him we were in the usage of appointing only one character inferior to that of Minster plenipotentiary, which was that of Chargé des affaires; that I was far from presuming to say that could be obtained in the present case; but that one other difficulty occurred to me in that moment. I observed that they had a Minister plenipotentiary with Congress, and that Congress naming for their court only a Chargé des affaires, might perhaps be considered as disrespectful, and  might occasion the recall of their minister. He assured me it would not; nay, that it should not. We are, continued he, but a party, and therefore cannot make a formal declaration on this subject. But we know how far we can undertake, and, if you please, the members of our party shall go and make a declaration privately before the French Ambassador at our court, that nothing amiss shall be conceived of it, and that our minister shall not be affected by it. I told him this would not be desired. He asked me if I thought Count de Vergennes’ writing a second letter, on this subject, would be of service. I told him I could not suppose a repetition of his application could be material. My object in avoiding a second letter from the Ct. de Vergennes, as well as the declaration before the French Ambassador, was that embarrasments might not be multiplied if Congress should not think proper to comply with their requests. He concluded by desiring I would urge this matter to Congress. It seems certain that Mr. Dumas has rendered himself very useful to the governments of both France and Holland in the late negociations. It was natural therefore that these governments should provide for him. I know not how it has happened that we are resorted to on the occasion unless perhaps it is the particular wish of Mr. Dumas to receive this species of reward. Be this as it may, the reigning party in the U. Netherlands, and the government of this country commit themselves on this application, and it becomes a matter of calculation, in which their favour, and the occasions we may have for it, are to be weighed against the sacrifices the present applications call for. To pronounce on this would be beyond my province which is merely that of being the channel of communication. This being desired in form I supposed it my duty to comply with.
I have the honour to be with sentiments of the most perfect esteem and respect Sir Your most obedt. & most humble servt,

Th: Jefferson

